TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 11, 2014



                                      NO. 03-10-00348-CR


                                   Michael Cooper, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
            AFFIRMED IN PART; VACATED IN PART ON REMAND --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgments of conviction as to Counts II and IV. Therefore, the Court vacates the trial

court’s judgments of conviction for aggravated robbery in Counts II and IV and affirms the trial

court’s judgments of conviction for aggravated robbery as to Counts I, III, and VII. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.